Citation Nr: 1753402	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  11-32 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

 Entitlement to service connection for basal cell and papillary cell carcinoma to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to September 1970 to include service in Vietnam from January 1970 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran and his wife testified before a Veterans Law Judge (VLJ) at a July 2015 Travel Board hearing.  A copy of the transcript is associated with the file.  A second Board hearing was held before the undersigned VLJ in July 2017.  A copy of the transcript is associated with the file.

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

As a point of clarification, the Board notes that the RO denied a claim for service connection for bladder cancer as a result of exposure to herbicides in October 2012.  However, the instant claim on appeal involves the Veteran's assertion with regard to papillary transitional cell carcinoma found on his bladder in 2008.  (See Veteran's VA Form 21-526 filed in July 2008 and his statement filed in December 2008).  In Clemons v Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board finds that the claim on appeal encompasses the claim for bladder cancer as well.  

The case was remanded to the Board for further development in October 2015. 



FINDING OF FACT

The Veteran's basal cell and papillary cell carcinoma were not manifested during the Veteran's active duty, nor are they related to service to include exposure to Agent Orange. 


CONCLUSION OF LAW

The criteria for service connection for basal cell and papillary cell carcinoma to include as due to herbicide exposure have not been met.  38 U.S.C. §§ 1110, 1116(f), 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 
 
In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal is in the claims file, including the Veteran's service treatment records, VA treatment records, VA examination reports and statements from the Veteran.  

VA examined the Veteran in September  2016 for compensation purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Stefl v. Nicholson,  21 Vet. App. 303, 312 (2007).  The Board finds that the September 2016 VA examinations and addendum are adequate.  The examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disability under the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Notwithstanding the foregoing, the Veteran  has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for Basal Cell and Papillary Cell Carcinoma

Post service medical records show that basal cell and bladder cancer were diagnosed in 2008.  As such diseases are not listed under 38 C.F.R. § 3.309(e), they are not presumed to be the result of the Veteran's in-service Agent Orange exposure. 

However, in Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994). As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but also must determine whether his current disability is the result of active service under 38 U.S.C. § 1110 (2014) and 38 C.F.R. § 3.303(d) (2017).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

As to the first prong of service connection the Veteran was diagnosed with basal cell carcinoma and bladder cancer in a VA examination in September 2016.  The first prong of service connection for a current disability has been met. 

As to the second prong of service connection in relation to the Veteran's contentions that this current disabilities are related to Agent Orange exposure in service, the Veteran was stationed in Vietnam and there is a presumption that  he was exposed to Agent Orange. Thus the second prong of service connection has been met in relation to this allegation. 

In regard to any allegation that the current basal carcinoma and bladder cancer are related to any other disease or injury in service, the service treatment records are negative for any indication of either of this diseases. Additionally the post service records do not show any manifestation of them until approximately 38 years after service discharge. 

The third prong of service connection has not been met.  In regard to whether the current basal cell carcinoma is related to Agent Orange in service, the VA examiner stated that there is no scientific nexus developed between basal cell carcinoma and exposure to herbicide.  Consequently the weight of the evidence is against a finding that basal cell carcinoma is related to Agent Orange exposure in service.  There is no medical opinion to the contrary of record. 

In regards to whether basal cell carcinoma is otherwise related to service, the February 2016 VA examiner opined that there was no objective evidence that the Veteran's basal cell carcinoma was caused by any service-related injury, event or illness.  The Veteran has contended that his basal cell carcinoma is related to inservice sun exposure.  Service treatment records are negative for diagnosis or treatment for a skin condition or sunburn.  The VA examiner noted that the Veteran had been exposed to the sun for 18 years prior to service.  The Veteran was employed for 26 years as a linesman for an electric company working outdoors in direct sunlight after service.  The Veteran spent more time exposed to the sun in his early life and employment than when he was in the military.  The examiner also noted that the Veteran's fair skin made him genetically predisposed to the development of basal cell carcinoma.  The examiner opined that it is less likely than not that the Veteran's basal cell carcinoma was due to exposure to sunlight in the military.  There is no medical opinion of record to the contrary. 

In regard to whether the current bladder cancer  is related to Agent Orange exposure, the VA examiner opined that there is no definitive scientific nexus developed between bladder cancer and exposure to herbicides.  The examiner further noted that there was no consistent medical research data that links development of bladder cancer to exposure to dioxin-containing substances to include Agent Orange.  The examiner pointed out that the Environmental Protection Agency notes that dioxin is not considered an initiator of cancer in a genotoxic manner.   There was a positive nexus opinion by the Veteran's physician Dr. J.H., in an August 2015 statement.  He opined that it is more likely than not that Agent Orange caused the Veteran's bladder cancer.  Dr. J.H. did not provide a rationale for the etiology of the Veteran's bladder cancer.  As noted by the September 2016 VA examiner, Dr. J.H.'s belief is not supported by any rationale other than supposition.  The September 2016 examiner also pointed out that Dr. J.H.'s letter noted that two studies noted no nexus between Agent Orange and bladder cancer and that the only supporting evidence was, at best, weak.  Based on the above, the Board finds the VA examiner's conclusions more probative because he states that there is no consistent medical research that links dioxin with bladder cancer and refutes Dr. J.H.'s opinion.  The weight of the evidence is against bladder cancer being related to Agent Orange exposure in service. 

In regards to whether the Veteran's bladder cancer is otherwise related to service, the February 2016 VA examiner stated that the Veteran's bladder cancer was not related to service-related injury, event or illness.  He opined that it was less likely than not that the Veteran's cancer was related to service.  The examiner noted that the Veteran's primary risk factor for his bladder cancer was his history of cigarette smoking. The risk persists even after smoking cessation.  The Veteran informed the VA examiner in September 2016 that he stopped smoking cigarettes 25 years previously.  The examiner also noted occupational exposure may be partially responsible; various industrial exposures, including electrical work, have been cited as risk factors.  The examiner noted that the Veteran was employed for over 20 years as an electrical /telephone lineman.  The examiner noted that there was no objective evidence that the Veteran's bladder cancer was caused by any service-related injury, event or illness. 

Under the facts of this case, the preponderance of the evidence is against the claim for service connection for basal cell carcinoma and papillary cell carcinoma, to include as due to exposure to herbicides.


ORDER

Service connection for basal cell and papillary cell carcinoma to include as due to exposure to herbicides is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


